Citation Nr: 0639246	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), 
death pension benefits, and accrued benefits as a surviving 
spouse of a veteran. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to August 
1946.  He died in September 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.    


FINDINGS OF FACT

1.  The veteran and the appellant were married in November 
1949; they divorced in December 1990.  

2.  The veteran died in September 2003.


CONCLUSION OF LAW

The criteria for status as the veteran's surviving spouse for 
VA purposes are not met.  38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has filed a claim for VA benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or DIC, if the marriage to 
the veteran occurred before or during his service, or after 
his service if certain requirements are met.  See 38 U.S.C.A. 
§ 1541; 38 C.F.R. § 3.54.  

A "surviving spouse" is defined, in part, as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.

The appellant is the former spouse of the deceased veteran.  
In her various statements submitted in support of her claim, 
she has indicated that she and the veteran had divorced.  The 
record includes a copy of a December 6, 1990, decree of the 
Circuit Court of Smyth County, Virginia, indicating that the 
appellant and the veteran are granted a divorce a vinculo 
matrimonii, dissolving the marriage which took place in 
November 1949.  The validity of a divorce decree, regular on 
its face, will be questioned by VA only when such validity is 
raised as an issue by a party thereto, or a person whose 
interest in a claim for VA benefits would be affected 
thereby.  38 C.F.R. § 3.206.  The appellant does not raise an 
issue of validity of her divorce from the veteran.  Even 
during his lifetime, the veteran himself wrote that he and 
the appellant were divorced.  See the veteran's April 1992, 
signed statement.  There is nothing in the record to indicate 
that the divorce decree is not an exact copy of the authentic 
decree of the Circuit Court of Smyth County, Virginia, or 
that the contents therein are inaccurate with respect to the 
date of the marriage, or the date of dissolution of the 
marriage, or the parties being divorced.  

Also of record is a copy of a death certificate noting the 
veteran's death in September 2003, years after the legal 
dissolution of the veteran's and appellant's marriage.  The 
death certificate also indicates that the veteran was 
divorced.           

Based on the foregoing, as of the veteran's death in 
September 2003, the veteran and appellant were no longer 
legally married.  Nonetheless, the appellant claims that she 
is entitled to DIC benefits.  The Board is aware of her 
written statements to the effect that she remained married to 
the veteran as long as she could, enduring abuse, before 
leaving him, which subsequently resulted in legal dissolution 
of marriage.  Nonetheless, the law governing status for 
entitlement to the surviving benefits she seeks is clear that 
a "surviving spouse" is qualified for such benefits.  
Because the veteran was not legally married to the veteran 
when he died, the appellant is not so entitled.    

The appellant's representative has stated, in argument 
attached to the February 2006 VA Form 1-646, that the 
appellant has "gleaned some hope from 38 C.F.R. § 3.55," 
without explanation.  That regulation, generally speaking, 
addresses, in effect, reinstatement of benefits eligibility 
based upon terminated marital relationships and subsequent 
remarriages of the surviving former spouse.  There is no 
indication in the record that 38 C.F.R. § 3.55 is applicable 
to the facts of the instant case.   

In conclusion, the appellant is not a "surviving spouse" 
for the purpose of claiming DIC, death pension benefits, and 
accrued benefits.  Where, as here, the law, and not the 
facts, is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Also, because the appellant fails to meet the definition of 
"surviving spouse" for the purposes of legal entitlement to 
the claimed death benefits, further development of the 
factual evidence would not substantiate the appellant's 
claim.  See 38 C.F.R. 
§ 3.159(d) (2006).  There is no contention, or evidence, that 
the veteran and appellant were not divorced when the veteran 
died.  Nor is there any indication in the record, in the 
context of the applicable law, of any evidence that would 
substantiate the claim that has not already been obtained.  
Thus, the Board concludes that it need not further discuss VA 
compliance with the duties to notify and assist.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).   




(Continued on next page)
ORDER

Entitlement to DIC, death pension benefits, and accrued 
benefits as a surviving spouse of a veteran, is denied.   




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


